Title: From John Adams to the President of Congress, No. 17, 12 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu March 12th. 1780
     
     It is an Observation made some Years ago by a great Writer of this Nation de Mably, that the Project of being sole Master of the Sea, and of commanding all the Commerce, is not less chimerical, nor less ruinous, than that of universal Monarchy, on Land: And it is to be wished, for the Happiness of Europe, that the English may be convinced of this Truth, before they shall have learned it by their own Experience. France has already repeated, several Times, that it was necessary to establish an Equilibrium, a Ballance of Power at Sea: and She has not yet convinced any Body because She is the dominant Power: and because they suspect her, to desire the Abasement of the English, only that, She may domineer the more surely, on the Continent. But if England abuses her Power, and would exercise a kind of Tyranny over Commerce, presently all the States that have Vessels and Sailors, astonished that they had not before believed France, will join themselves to her to assist her in avenging her Injuries. Principes des Negotiation. p. 90.
     The present Conjuncture of Affairs resembles so exactly the Case that is here put, that it seems to be a literal fulfilment of a Prophecy.
     A Domination upon the Sea is so much the more dangerous to other maritime Powers and commercial Nations, as it is more difficult to form Alliances and to combine Forces at Sea, than at Land. For which Reason it is essential, the Sovereign of every commercial State, should make his national Flagg be respected, in all the Seas, and by all the Nations of the World. The English have ever acted upon this Principle, in supporting the Honor of their own Flagg, but of late Years have grown less and less attentive to it as it respects the Honor of other Flaggs. Not content with making their Flagg respectable, they have grown more and more ambitious of making it terrible. Unwilling to do as they would be done by, and to treat other Commercial Nations, as they insisted upon being treated by them, they have grown continually more and more haughty, turbulent and insolent upon the Seas, and are now never satisfied until they have made all other Nations see that they despise them upon that Element.
     It is said by the Baron de Bielfield, that Piracies and Robberies at Sea, are so odious, so atrocious and so destructive to the interests of all the European Nations, that every thing is permitted to repress them. Providence has not granted to any People, an exclusive Empire upon the Seas. To aim at setting up a Master there, to prescribe Laws to other free Nations, is an Outrage to all Europe.
     I have quoted these Authorities, because they contain the true Principle, upon which, as I have ever concieved, the English began this War, and upon which they will assuredly continue it, as long as they can get Men and Money, which will be as long as they shall have Success. They contain also the true Principle of the Conduct of France and Spain, and Holland and all the other Powers of Europe. The Outrages committed upon the Dutch Commerce and the Insults offered to their Flagg ought to be and are alarming to all the Maritime Powers.
     The late Successes of the English, will have no Tendency to allay the Fears of these Powers; on the contrary, they will increase the Alarm, by showing the precarious Situation they will all be in, if England should finally succeed, which some of them may perhaps apprehend from the late brilliant Fortune of Admiral Rodney.
     One cannot but be struck with the rapid Series of fortunate Incidents for the English, which has been, published here in the Course of about three Months that I have been in Europe. The little Affair of Omoa began it; the Repulse at Savannah succeeded with all its Consequences; the Curacao Fleet was next, Langara’s fate soon followed, Gibralter was relieved, Don Gaston’s Squadron was dispersed by a Storm, and Admiral Rodney had Opportunity to get safe out of Gibralter. The French East India Fleet brings up the Rear. There is hardly in History such a Series of Events that no human Wisdom could provide against or foresee: yet after all, the Advantage gained is by no means decisive, altho’ no doubt it will raise the Ambition of the English, and in some degree damp the Ardor of their Enemies.
     It must not have this Effect however upon America. Let the Maritime Powers of Europe fare as they will, we must be free, and I trust in God we shall be so whatever may be their Fate. The Events of War are uncertain, at Sea more than even at Land. But America has Resources for the final Defence of her Liberties, which Britain will never be able to exhaust, though they should exhaust France and Spain, and it may not impossibly be our hard Fate, but it will be our unfading Glory, finally to turn the Scale of the War, to humble the Pride which is so terrible to the Commercial Nations of Europe, and produce a Ballance of Power upon the Seas. To this End, Americans must be Soldiers and Seamen.
     It is proper however, to keep constantly in Sight the Power, against which We have to contend.
     The English have in all the Ports of England, in a Condition of actual Service, or at least given out and reported to be so, twenty Ships of the Line. In the Course of the Spring and the Month of June, eight others which are now repairing, and three new ones in the Course of the Year. The whole Squadron for the Channel will be thirty one. The Squadron of Arbuthnot at New York, consists of five —that of Jarvis at the Western Islands is two, including the Dublin, which was detached from Admiral Rodney and is now in bad Condition at Lisbon—one only at Jamaica for the Lion is too far ruined to be counted. The Fleet at the other Islands, joined by the Hector, detached from Rodney, the Triumph and the Intrepid, lately sailed from England, is Nineteen, seven of which at least are in too bad a Condition for actual Service. That of India, including two which serve for Convoys, consists of ten: two of which however are returning to be repaired or condemned. The Lenox, is a Guard Ship in Ireland.
     Rodney entered Gibralter with four Spanish Ships of the Line, the Phanix of eighty Guns, the Monarca, the Princessa and the Diligente of seventy, besides the Guipuscoa, now the Prince William, of sixty five, which he took with the Convoy on the eighth of January. He entered also with the Shrewsbury of seventy four which joined him from Lisbon. His Squadron must therefore have consisted of twenty four Ships of the Line. If he left the Panther and another at Gibralter he must have gone out with twenty two.
     Whether he is gone with this whole Fleet to the West Indies, or only with part of it, and with what part, is yet undetermined by the Public.
     France and Spain however, have a vast Superiority still remaining, which, if it should be ably managed, will easily humble the English: but if it should be unwisely managed, or continue to be as unfortunate as it has been from the Moment of the Comte D’Estaing’s sailing from Toulon, will even in this Case last long enough to consume and exhaust their Enemies.
     I have the Honor to inclose the Mercury of France of the eleventh of March, the Hague Gazettes of the sixth and eighth, the Amsterdam Gazette of the seventh and the Leyden of the seventh, and to be with the highest Consideration, Sir, your most obedient and most humble Servant,
     
      John Adams
     
    